Citation Nr: 1234099	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic lumbar myofascial strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel




INTRODUCTION

The Veteran had active service from August 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2006.  The March 2006 rating decision granted an initial rating of 10 percent for chronic lumbar myofascial strain effective October 7, 2005.  

The Board notes the above stated issue was previously remanded in August 2011 for further evidentiary development.  This development having been accomplished the issue is now ready for appellate review.


FINDING OF FACT

The Veteran's service-connected chronic lumbar myofascial strain was manifested by at least 70 degrees of forward flexion with a combined range of motion of the thoracolumbar spine of at least 190 degrees; did not result in incapacitating episodes; did not exhibit neurologic abnormalities; and did not exhibit favorable or unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for the Veteran's service-connected chronic lumbar myofascial strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letters dated in January 2006 and May 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters, collectively, also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans' Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The May 2008 letter provided this notice to the Veteran.

The Board observes that the January 2006 letter was sent to the Veteran prior to the December 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board further acknowledges that VCAA notice provided in the May 2008 letter, in accordance with Dingess, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the May 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and an October 2008 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.

In August 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to afford the Veteran a new VA examination that would provide the current severity level of the Veteran's service-connected disability as well as an opinion with regard to whether any low back symptomatology could be determined to be the result of either his service-connected lumbar strain or his nonservice-connected degenerative joint disease.  The requested examination having been afforded, the issue now return to the Board for appellate review.

VA examinations with respect to the issues on appeal were provided in November 2006, July 2008 (to include October 2008 addendum opinion), October 2009, and October 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they collectively consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected chronic lumbar myofascial strain.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected claim.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected chronic lumbar myofascial strain did not undergo an increase in severity sufficient to warrant a staged rating during the relevant appeal period.  As such, the Board will discuss the Veteran's chronic lumbar myofascial strain symptomatology in relation to the applicable rating criteria for the entire appeal period.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board notes initially that the Veteran's chronic lumbar myofascial strain is currently rated as 10 percent disabling under Diagnostic Code 5237.   

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in January 2006.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral or cervical strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).

The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  There are several notes set out after the diagnostic criteria.  

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 40 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

As previously stated, the Veteran's chronic lumbar myofascial strain is currently rated as 10 percent disabling under Diagnostic Code 5237.  

The Veteran was initially afforded a VA examination for his lumbar spine in November 2006.  It was noted upon examination that the Veteran's thoracolumbar spine was straight with any abnormal curvatures or posture.  The Veteran reported consistent pain at a level of 8/10.  The Veteran exhibited a slightly decreased range of motion with flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees.  The Veteran stated he experienced pain and tightness during movement that stopped when his back was in a neutral position.  The pain continued with each repetition of motion without any evidence of weakness, spasms, fatigue, or incoordination.  The examiner noted mild tenderness to palpation over the spine from L4-S1 with the most significant tenderness involving the paraspinal muscles bilaterally at L4-S1.  There was no sacroiliac joint tenderness bilaterally and Veteran exhibited good muscle tone and bulk in both his back and his lower extremities with strength in lower extremities measuring 5/5.  X-rays taken in August 2006 revealed minor degenerative changes in the vertebral bodies at L2, L3, and L4.  The Veteran was diagnosed with chronic lumbar myofascial strain.  
The Veteran was subsequently afforded a VA examination in July 2008.  The Veteran reported pain and stiffness in his lower back that sometimes radiated into his buttocks.  The Veteran noted his pain level was 8/10 and was exacerbated with prolonged walking and standing.  The Veteran noted that he occasionally used a cane in association with his back pain.  Upon examination it was noted the Veteran's gait was nonantalgic.  There was no tenderness over the lumbar spine to deep palpation.  Motor test of the lower extremities revealed 5/5 in all groups.  Sensory testing in lower extremities was intact.  The Veteran's deep tendon reflexes were 3+ throughout with positive straight leg raising.  The Veteran exhibited some limitation of motion with flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 25 degrees.  The Veteran noted pain on the extreme ranges with repetitive motion, but no evidence of instability, weakness, or fatigue.  It was noted, with regard to DeLuca that no flares were witnessed and as such additional loss of function or pain with flares could not be determined without resorting to speculation.  Finally, the examiner noted that the Veteran had additional symptomatology including erectile dysfunction and urinary and fecal urgency, however, it was determined not to be related to the Veteran's lumbar disc disease.  X-rays taken in conjunction with examination revealed minor degenerative changes.  The Veteran was diagnosed with chronic lumbar myofascial strain.

An addendum opinion was obtained in October 2008 to address whether the Veteran's minor degenerative changes in his lumbar spine were related to his service-connected lumbar spine condition.  The examiner determined that the it was impossible to tell which lumbar symptomatology was related to his in-service back injury or post-service back injury without resorting to mere speculation.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's minor degenerative changes of the lumbar spine are considered to be associated with his service-connected lumbar spine condition.  

The Veteran was again afforded a VA examination in October 2009.  The Veteran reported constant pain with tightness and cramping at a level of 6/10.  The Veteran reported that the tightness and cramping radiated into both legs, but on the right more than the left.  He reported he could only walk a couple of blocks without his back hurting.  Finally he reported daily flare-ups with pain increasing to 10/10.  The Veteran reported using a cane and an abdominal binder to help alleviate his back pain.  Upon physical examination it was noted that the Veteran had no swelling or inflammation of his paraspinal muscles.  The Veteran exhibited flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 40 degrees and right and left lateral rotation to 45 degrees.  Repetitive motion of three times did not change the results.  Sensory and motor examinations of the lower extremities were normal.  The Veteran was diagnosed with lumbosacral strain and osteoarthritis and degenerative joint disease of the lumbosacral spine.  The examiner noted that the Veteran's increased pain was more likely the result of his degenerative joint disease for which the Veteran was not service-connected; however, the examiner again noted that it would be mere speculation to completely distinguish the symptomatology related to the degenerative joint disease from that of the lumbosacral strain or the degree to which the Veteran's service-connected disability aggravated his degenerative joint disease.  Again, as noted above, the symptomatology must all be associated with his service-connected disorder when it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition.  Mittleider, 11 Vet. App. 181 (1998).

As previously noted, the issue was remanded by the Board in August 2011 because subsequent VA treatment records reported after the October 2009 VA examination indicated treatment for herniated discs and radicular pain.  An examination was requested to determine if the herniated discs and radicular pain were determined to be associated with the Veteran's service-connected chronic myofascial strain of the lumbar spine or his nonservice-connected degenerative disc disease.  

The Veteran was afforded a new VA examination in October 2011.  The Veteran reported low back pain that was 6/10 in intensity that worsens with increased activity level.  The Veteran reported he used a brace and a cane.  The Veteran further reported radiating pain down both legs occasionally with an 8/10 intensity that lasts for a few minutes that has been occurring for the last 2-3 years.  The Veteran reported he was unable to stand or sit in one place for more than 15 minutes and he was only able to walk up to two blocks.  The Veteran reported no bowel or bladder involvement and no history of tingling or numbness.  Finally the Veteran noted that he had flare-ups one to two times per month in which the radiating pain increased in both legs.  Upon examination the Veteran exhibited forward flexion of 70 degrees with pain beginning at 70 degrees, extension to 10 degrees with pain starting at 10 degrees, right lateral flexion to 30 degrees with pain starting at 30 degrees, left lateral flexion to 25 degrees with pain starting at 25 degrees, right lateral rotation to 25 degrees with pain starting at 25 degrees, left lateral rotation to 30 degrees with pain starting at 30 degrees.  Repetitive-use testing with three repetitions revealed flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 25 degrees, right and left lateral rotation to 30 degrees with not additional limitation in range of motion or functional loss.  The Veteran exhibited paraspinal muscle tenderness at L3 to L5 bilaterally upon palpation, as well as guarding and muscle spasm which not result in abnormal gait or spinal contour.  Muscle strength testing revealed normal strength in all areas.  Reflex and sensory tests were normal.  The Veteran's straight leg test was negative.  With regard to radiculopathy, it was noted the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not exhibit any other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.  X-rays taken in conjunction with the examination revealed that the Veteran had arthritis.  An MRI noted sacralization of L5 right transverse process, a small left paracentral disc herniation at L5-S1 that was minimally contacting the left S1 nerve root without compromise, mild disc bulges at several lumbar levels with mild spinal canal narrowing at L2-L3 to L4-L5, and moderate neural narrowing from L2-L3 to L4-L5.  The Veteran was diagnosed with lumbosacral strain and osteoarthritis with degenerative joint disease of the lumbar spine.  The examiner opined that 10 percent of the Veteran's back pain could be associated with his service-connected lumbar strain, but the other 90 percent was attributable to his nonservice-connected 1029osteoarthritis and degenerative joint disease.  Finally the examiner noted that despite the MRI findings, there was no evidence of lumbar radiculopathy.  A separate peripheral nerve examination was provided in October 2011 which noted that the Veteran had no peripheral nerve condition or peripheral neuropathy.
Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted under the General Formula for Diseases and Injuries of the Spine for the Veteran's service-connected chronic lumbar myofascial strain.

A higher rating of 20 percent is not warranted because the evidence of record does not indicate that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.  In this regard the Board notes that at worst the Veteran exhibited a forward flexion of 70 degrees and a combined range of motion of the thoracolumbar spine of 190 degrees on both active and passive motion, to include any consideration for pain.  Additionally it is noted that at no time did the Veteran exhibit muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, a higher rating than is currently assigned under the General Formula is not appropriate

The Board has also considered separate ratings for neurologic abnormalities.  In considering the neurological manifestations the Board acknowledges the MRI findings in the October 2011 VA examination; however, the Board notes that the October 2011 VA examiner did not find any radiculopathy upon examination.  Additionally it was noted that the Veteran did not exhibit any peripheral neuropathy.  As such, the Board finds that a separate rating for neurologic abnormalities is not warranted.  

Finally, the Board has also considered a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard the Board notes that the Veteran does not have intervertebral disc syndrome and as such is not entitled to a rating under that formula.  As the Veteran is entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran will be rated under that formula.  

The Board acknowledges the Veteran's statements regarding the severity of his lumbar spine disability.  The Veteran contends that his lumbar spine is far more disabling than the ratings he is currently assigned indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected disability is worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected chronic lumbar myofascial strain.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a and § 4.124a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).  Moreover, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology is consistent with the assigned ratings.

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chronic lumbar myofascial strain, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt doctrine is not applicable in the instant case with regard to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for chronic lumbar myofascial strain, as the preponderance of the evidence is against a favorable decision.  


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic lumbar myofascial strain is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


